                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION

WILLIAM LEE GRANT, II ,

       Plaintiff,

v.                                                           Case No: 5:19-cv-350-Oc-30PRL

U.S. CENTRAL COMMAND,

       Defendant.


                                            ORDER

       THIS CAUSE came on for consideration on the Report and Recommendation

submitted by Magistrate Judge Philip R. Lammens (Doc. 4). In the Report and

Recommendation, the Magistrate Judge concluded this action should be dismissed as

frivolous under 28 U.S.C. § 1915(e)(2) because (1) the allegations do not plausibly give

rise to an entitlement to relief; (2) Plaintiff’s allegations take place in Illinois, which is the

only place where venue could be proper; and (3) Plaintiff has brought the same claims

dozens of times in district courts throughout the U.S. (he filed at least 29 cases in Illinois

alone), and claim preclusion or res judicata bars his claims. Plaintiff objected by stating in

a conclusory fashion, “Res judicata is not applicable.” (Doc. 5).

       After careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge’s Report and Recommendation should be adopted,

confirmed, and approved in all respects.
      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Doc. 4) of the Magistrate Judge is

             adopted, confirmed, and approved in all respects and is made a part of this

             order for all purposes, including appellate review.

      2.     Plaintiff’s Motion to Proceed in Forma Pauperis (Doc. 2) is DENIED.

      3.     This action is DISMISSED WITH PREJUDICE.

      4.     All pending motions are denied as moot.

      5.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 15th day of August, 2019.




Copies Furnished To:
Counsel/Parties of Record




                                            2
